WYNNE, J.
There can be little doubt that the defendants were actuated by motives other than an overweening sympathy with the plaintiff’s objectives. Yet it seems to the court that their conduct neither violates the letter nor the spirit of fair labor practices. The net result shows no subterfuge nor devious expedients.
A full, fair and impartial hearing resulted in conclusions of law and fact by the state board of labor relations that are cer' tainly dispassionate and objective.
Because the negotiations proved abortive does not mean that the employers were not bargaining in good faith. Nor can the court say 'because the board permitted an interested attorney to testify that the ultimate conclusion was vitiated.
The net result shows that the defendants acted in good faith and have adhered to a business expedient they had a right to adopt.
The appeal must be, and is dismissed.